DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.

 Response to Arguments
Applicant’s arguments with regard to claim 1 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 
Applicant’s arguments with respect to claim(s) 21 have been considered but are not persuasive.  
Regarding claim 21:  Applicant has argued that the capability to use a device in vertical and horizontal orientation is not taught by the prior art.  However, those limitations are not in claim 21 and prior art reads on claim 21. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sayka et al. (US5743135 herein after “Sayka”).
Claim 1: Sayka discloses a tubular chamber (tube 360, Fig. 3) with a generally constant diameter (see Fig. 3, the dashed line shows the consistent diameter), the tubular chamber including a top, a bottom, and a sidewall spanning from the top to the bottom (col. 4, lines 23-29: Tube 360 has an internal diameter of 1.1 cm and a height of 14 cm. Tube 360 has a perforated top and a perforated bottom that vertically confine float 368.; and a separator (float 368) located in the chamber, the separator configured to float in a first fluid (carbon tetrachloride 304) and sink in a second fluid (water 306; these are example fluid and the claim language indicates that the liquids are not limited to CCl4 and H2O) such that the separator rests at an interface (boundary 302) between the first fluid and the second fluid in the chamber, the separator unaffixed to the tubular chamber (the float 368 is unaffixed to the tube 360; the float has a diameter of 1cm and the tube had an internal diameter of 1.1cm).

Claim 1 is rejected under 35 U.S.C. 103 as being anticipated by Kenney et al. (US8878682 herein after “Kenney”).
Claim 1:  Kenney discloses a tubular chamber (storage tank 30) with a generally constant diameter (see Fig. 1), the tubular chamber including a top, a bottom, and a sidewall spanning from the top to the bottom (Fig. 1 shows that the chamber 30 includes a top, bottom, and sidewall spanning from the top to the bottom); and a separator (upper float 12, lower float 14, and third float 26 are all separators) located in the chamber, the separator configured to float in a first fluid and sink in a second fluid such that .

Claim 1 is rejected under 35 U.S.C. 102 as being anticipated by Jeavons (US1150122 herein after “Jeavons”). 
Claim 1: Jeavons discloses a tubular chamber (tube 11) with a generally constant diameter (See Fig. 1), the tubular chamber including a top (socket 12), a bottom (socket 13), and a sidewall (glass tube 11) spanning from the top to the bottom; and a separator (float 18-21, Figs. 1-2) located in the chamber, the separator configured to float in a first fluid(the float is configured to float on the liquid, Fig. 2) and sink in a second fluid (the float does not float in the surrounding fluid/air) such that the separator rests at an interface between the first fluid and the second fluid in the chamber, the separator unaffixed to the tubular chamber (the float is not affixed to the glass tube).

Claim 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Michaels et al. (US20100191200 herein after “Michaels”).
Claim 21: Michaels discloses a sight glass comprising: a sight body (chamber 40); a chamber (the area confined by the chamber 40, base member 48, and lid 42) defined in the sight body, the chamber including a top (lid 42), a bottom (base member 48), and a sidewall (main body 45) spanning from the top to the bottom (the main body 45 spans from the base 48 to the lid 42), wherein the top includes a first opening (connecting port 41) defined therein, the bottom includes a second opening (opening 46 of the base member 48) defined therein, and the first opening and second opening are offset in relation to one another (Figs. 2, 4, 5, 6, illustrate that at least one of the ports 41 on the lid are not aligned with the opening 46 in the base; Figs. 4-6 show the port 41 connected to the suction tube 78 is not located in the center of the lid and is offset from a position of the opening 46 in the base 48 below).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney.
Claim 2:  Kenney discloses the device of claim 1, previous.  Kenney fails to teach wherein: the chamber bottom includes an opaque bottom section. 
	 However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to choose a suitable material for the container based on what the tank will contain such that the material of the tank will not react with the liquids therein.  Further design considerations include cost, weight, operating environment, etc. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a tank of any suitable material include an opaque stainless steel as a bottom section which is both corrosion resistant and cost effective to protect the bottom surface of the tank from corrosion internally and externally. 

Claim 3: Kenney discloses the device of claim 1, previous.  Kenney fails to teach wherein: a majority of the chamber bottom includes the opaque bottom section.
	However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to choose a suitable material for the container based on what the tank will contain such that the material of the tank will not react with the liquids therein.  Further design considerations include cost, weight, operating environment, etc. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a tank of any suitable material include an opaque stainless . 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeavons (US1150122 herein after “Jeavons”) .
Claim 2: Jeavons discloses the chamber of claim 1, previous.  Jeavons fails to explicitly teach wherein the chamber includes an opaque bottom section such that at least some ambient light reflects off the bottom section and into the chamber .
	However, the requirement for Jeavons is that the tube be transparent (glass).  The sockets are not specified as to material.  A choice of materials is a design choice within the scope of a person having ordinary skill in the art based on what the chamber and external environment will consist of such that the material of the tube/sockets/etc. will not react with the liquids it interacts with.  Further design considerations include cost, weight, operating environment, etc. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a socket of any suitable material including an opaque, reflective stainless steel, which is both corrosion resistant and cost effective to protect the sockets from corrosion internally and externally.

Claim 3: Jeavons discloses the chamber of claim 2, previous.  Jeavons fails to explicitly teach wherein a majority of the chamber bottom includes the opaque bottom section.
	However, the requirement for Jeavons is that the tube be transparent (glass).  The sockets are not specified as to material.  A choice of materials is a design choice within the scope of a person having ordinary skill in the art based on what the chamber and external environment will consist of such that the material of the tube/sockets/etc. will not react with the liquids it interacts with.  Further design considerations include cost, weight, operating environment, etc. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a socket of any suitable material including an opaque, reflective .

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeavons in view of Horst (US 201000269584 herein after “Horst”). 
Claim 4:  Jeavons teaches the device of claim 1, previous.  Jeavons fails to teach an illumination source located nearer the chamber bottom than the chamber top.
	Horst teaches an illuminated sight glass 100 wherein the illumination source (light source 108) is positioned at the bottom of the chamber (Fig. 8A, 8B).  
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a light source, as taught by Horst, with the device of Jeavons in order to enable usage of the sight glass in various lighting environments, from daytime use, to nighttime use, and provide a visual inspection of fluid characteristics (e.g., color, viscosity, turbidity, and the like) (Horst [0022]).

Claim 5: Jeavons in view of Horst teaches the device of claim 4, previous.  Jeavons fails to teach wherein: the illumination source is located below the chamber bottom opposite the chamber top. 
	Horst teaches wherein the illumination source (light source 108) is located below the chamber bottom (the bottom of Figs. 8A, 8B) opposite the chamber top (the top of the sight glass 100 in Figs. 8A, 8B). 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a light source, as taught by Horst, with the device of Jeavons, including below the chamber bottom opposite the chamber top in order to enable usage of the sight glass in various lighting environments, from daytime use, to nighttime use, and provide a visual inspection of fluid characteristics (e.g., color, viscosity, turbidity, and the like) (Horst [0022]).

Claim 6: Jeavons in view of Horst teaches the device of claim 4, previous.  Jeavons fails to teach wherein: the illumination source is disposed at least partially within the chamber bottom. 

	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a light source, as taught by Horst, with the device of Jeavons, including partly within the chamber bottom in order to enable usage of the sight glass in various lighting environments, from daytime use, to nighttime use, and provide a visual inspection of fluid characteristics (e.g., color, viscosity, turbidity, and the like) (Horst [0022]).

Claim 7: Jeavons in view of Horst teaches the device of claim 4, previous.  Jeavons fails to teach wherein: the illumination source is electrically connected to a remote light switch.
	Horst teaches wherein the light is powered by a power source ([0023] battery or any suitable power source).  Further Horst teaches ([0034]) wherein the position of a butterfly valve 302 will control operation of the light source 118.  Therefore, the on/off status of the light source 108 in controlled by a remote switch, which is linked to the operation of a valve.  To switch the light source 108 between on/off states, the electrical power must be controlled and therefore electrically connected to a remote light switch.
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a light source, as taught by Horst, with the device of Jeavons, including electrically connecting a light source to a remote switch in order to enable usage of the sight glass in various lighting environments, from daytime use, to nighttime use, and provide a visual inspection of fluid characteristics (e.g., color, viscosity, turbidity, and the like) (Horst [0022]) and to control the light switch without direct contact in the event that it is not always easily accessible.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeavons in view of Appler (US 8316653 herein after “Appler”).
Claim 8: Jeavons discloses the device of claim 1, previous.  Jeavons fails to teach wherein: the chamber top includes a domed top to prevent at least some exterior contaminants from resting on the chamber top. 
	Appler teaches a window 600, which allows the viewer to observe the interior of the cavity as it is glass or clear plastic (Figs. 6, 7).  The window 600 is an option for the sight glasses 101a, 102 (Fig. 2,4).  The window is dome shaped and will therefore inherently prevent at least some exterior contaminants from resting on it. 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a dome shaped window or covering with the device of Jeavons in order to gather more light and direct more light into the body cavity, which is being observed.

Claim 9:  Jeavons in view of Appler teaches the device of claim 8, previous, but fails to teach wherein: the domed top includes a curvature that is equivalent to a surface of a sphere with a radius from 10 inches to 30 inches.
	However, the particular curvature of the device can be determined by the particular application of the sight glass, operating environment, and physical constraints of the device (if it is going to be installed in a limited space). 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use any range of dome-curvatures as long as the dome radius/diameter is suitable to fit the design requirements of the device.

Claim 10: Jeavons in view of Appler teaches the device of claim 9, previous, but fails to teach wherein: the domed top includes a curvature that is equivalent to a surface of a sphere with a radius of 20 inches.
	However, the particular curvature of the device can be determined by the particular application of the sight glass, operating environment, and physical constraints of the device (if it is going to be installed in a limited space). 
.  

Claims 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeavons in view of Appler further in view of Watchel (US7066024 herein after “Watchel”).

Claim 11:  Jeavons in view of Appler teaches the device of claim 8, previous, but fails to teach wherein: the chamber top includes a transparent top section to allow a user to look into the sight glass from above.
	However, Jeavons teaches the tube to be transparent (glass or similar material) in order for the user to read the gauge and view the fluid within.  Appler teaches a glass window 600 forming the sight glasses 101a, 102.  Watchel teaches wherein the entirety of the sight glass 102 is made from transparent or translucent material [0019].  
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to make the top or a portion of the top of the sight glass chamber to be transparent in order to make the interior viewable from almost all positions when viewed from any external viewpoint (Watchel, [0019]).

Claim 12:  Jeavons in view of Appler further in view of Watchel teaches the device of claim 11.  Jeavons fails to teach wherein the chamber top is shaped such that the domed top acts as a magnifying glass.
	Appler teaches wherein the window (600, or 101a, 102) may be shaped to magnify the image that is seen through the window (col. 9, lines 12-36). 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to shape a wall, including the top, of a sight glass such that it magnifies the image that is seen through the window in order to better convey to the user what is inside of the sight glass.

Claim 15:  Jeavons teaches the device of claim 1, previous.  Jeavons fails to teach wherein teach wherein the separator includes an overall density greater than 800 kilograms per cubic meter and less than 1000 kilograms per cubic meter.
	However, Watchel indicates that one use for the float 10, which has a customizable density, can be between an oil later 104 and a water layer 102, wherein the float is intended to remain at the interface 106 of the oil 104 and water 102.   In order for a float to rise above water it must be less than 1g/cm3 and depending upon the oil used the density of the float will be greater than that of the oil.  It is known in the art to use a density of 0.9-0.95g/cm3 in order to obtain a material, which sinks in oil and floats in water.  
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to customize the float of Watchel to have a density of roughly 0.9-0.95g/cm3 in order to ensure the float rests at the interface of the oil and water, as taught by Watchel.

Claim 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeavons in view of Aljohani  (US 20140238156 herein after “Aljohani”) further in view of Michaels.
Claim 13: Jeavons teaches the device of claim 1, previous.  Jeavons fails to teach wherein: the chamber bottom includes an angled chamber bottom to drain at least one of the first fluid and the second fluid.
	However, Aljohani teaches a sight glass including a frustoconically shaped chamber (at least Figs. 2, 3, 5, 9A, 9B the chamber is demarked by a dashed line).  It is within the scope of one of ordinary skill in the art to include an angle to influence the direction of liquid movement (i.e. working with gravity to prevent or encourage the liquid to flow in a particular direction).  This is a concept known to those of ordinary skill in the art and illustrated by Aljohani using a frustoconical chamber.  Likewise, Michaels uses a tapered shoulder portion 57 and base portion 48 (see Fig. 3a) to encourage liquid movement.  
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use an angled bottom or an angled chamber, as taught by Aljohani or Michaels, in order to improve turbulent flow patterns for the liquid disposed in the chamber in order to aid in sediment settling toward the bottom of the chamber, allow water and fluid to separate, and an operator to more 

Claim 14: Jeavons in view of Aljohani further in view of Michaels teaches the device of claim 13 but fails to teach wherein the angled chamber bottom includes a bottom elevation difference of 0.05 inches.  However, the particular angle can be a change in shape, which is implemented in order to best suit the particular application.  The angled bottom may be very steep in order to better promote removal of any liquid or solid from a small volume chamber when it is emptied from the bottom, as taught by Aljohani.  Alternatively, an angled surface, which promotes drainage, can have a slight angle, in order to better visualize the contents of a very large volume, but further promote drainage by using a non-stick surface as the angled surface.  There are various factors, which can limit or influence a particular angle to promote drainage.  An elevation difference of 0.05 inches over the span of 2 inches is steeper than an elevation difference of 0.05 inches over the span of 10 inches.
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to implement a suitable change in elevation, including an elevation change of 0.05 inches, to implement an angled surface directed toward a drainage, as taught by Aljohani.

Claim 19: Jeavons teaches the device of claim 1, previous.  Jeavons fails to teach wherein: the chamber top includes a first opening defined therein; the chamber bottom includes a second opening defined therein, the second opening being larger than the first opening; and the separator is sized such that the separator may pass through the second opening but may not pass through the first opening.
	However, using a fluid-level measurement device requires a receptacle, which can effectively hold a fluid or multiple fluids.  In order to introduce liquid into a receptacle, there must be an opening.  This is taught by  Aljohani wherein liquid is introduced through the top in Figs. 2-3.  Michaels teaches the introduction of liquid into the container 45 through the top via a lid having ports 41 to allow fluid in.  The bottoms of both Aljohani and Michaels include openings as well (Aljohani Figs. 2-3; Michaels teaches the base member 48 with an opening) wherein gravity is used to drain the receptacles. 

	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to include a float as taught by Jeavons and include top and bottom openings to allow for fluid introduction and drainage, as taught by Aljohani and Michaels, while ensuring that the float will not fall out of the bottom opening (or become stuck).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeavons in view of Wirthlin (US6333512 herein after “Wirthlin”).
Claim 16:  Jeavons teaches the device of claim 1, previous.  Jeavons fails to teach wherein the separator includes a plurality of separators.
	However, Wirthlin teaches the use of a float 62, 76 for use with a liquid level gauge (Fig. 4). The float can be a single float 62 or a plurality of floats 76.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single float or a plurality of floats in order to decrease the likelihood of getting stuck due to dimensional changes from temperature, humidity, deposits, and so on, than when a single float is used.

Claim 17:  Jeavons in view of Wirthlin teaches the device of claim 16, previous.  Jeavons fails to teach wherein the wherein the plurality of separators are of a number such that the plurality of separators occupies a majority of the interface between the first fluid and the second fluid in the chamber.

	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to include a plurality of separators in order to ensure that the separators are readily visible from all sides of a sight glass while still allowing the two fluids to separate from one another past the separators.  This would allow the best opportunity to visualize the separator by making the separator larger or using a plurality of separators to maximize the amount of interface, it covers while enabling sufficient fluid flow for the two fluids to separate.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a plurality of separators (or a large separator) to cover as much of the interface as possible and improve visibility. 

Claim 18:  Jeavons in view of Wirthlin teaches the device of claim 18, previous.  Jeavons fails to teach wherein the plurality of separators includes a plurality of spheres.
	Wirthlin teaches a spherical float 62, which rests on top of a liquid to delineate the height of the liquid, is used as a single float 62 or alternatively a plurality of floats 76 (Wirthlin, Fig. 4, col. 7, lines 47-53).  
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use a plurality of spherical floats, as taught by Wirthlin, with the device of Aljohani in view of Watchel, in order to prevent any likelihood of lodgment in the chamber.

Double Patenting
30.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
31.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,451,466 (herein after “466”). Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims include all of the limitations of the instant application:
Claim 21: A sight glass comprising: a sight body; a chamber defined in the sight body, the chamber including a top, a bottom, and a sidewall spanning from the top to the bottom (claim 1 of ‘466: A sight glass comprising: a sight body; a chamber defined in the sight body, the chamber including a top, a bottom, and a sidewall spanning from the top to the bottom), wherein the top includes a first opening defined therein, the bottom includes a second opening defined therein, and the first opening and second wherein the top includes a first opening defined therein, the bottom includes a second opening defined therein, and the first opening and second opening are offset in relation to one another). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/4/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861